OPINION OF THE COURT
Per Curiam.
On December 1, 1989, the respondent was convicted in the Supreme Court, Kings County, upon a jury verdict, of conspiracy in the second degree (two counts) in violation of Penal Law § 105.15, a class B felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to *11be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the motion is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Herman Segal is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Herman Segal is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.